Under your presidency, Mr. President, the United Nations will commemorate the seventy-fifth anniversary of its founding. On this occasion, I ask everyone to recall, Sir, that my country, Japan, in upholding the principles of the United Nations, has walked a steadfast path, always intending to realize the goals of the Organization.
For the United Nations, which has now seen three quarters of a century since its founding, structural reform, especially of the Security Council, is absolutely imperative. We aim for the early realization of such reform. In addition, Japan is running in the 2022 election for a non-permanent seat in the Council. By once again receiving the support of numerous countries, we wish to serve as a non-permanent member of the Security Council and make our best efforts towards further realizing the principles of the United Nations. I ask the Member States for their ardent support to this end.
In Japan, a new Emperor has acceded to the imperial throne, and the ceremony at which His Majesty will declare this fact to both domestic and international audiences will soon take place, on 22 October. Heads of State and Government and major leaders from approximately 200 nations and international organizations will attend, and there is no greater joy than that of the well-wishing extended to us at the beginning of the Emperor’s new era. The Japanese people consider this as an unparalleled opportunity, and they will once again turn their thoughts to the role that Japan is playing in the world.
In my country, the period during which a long-standing economic slump caused people to become inward-looking is now a thing of the past. Dates that are raising awareness of our strong bonds with the world and of our people’s eyes turned outward and to the future — the Rugby World Cup, the fierce contests of which continue to be played out at this very moment; the Olympic and Paralympic Games that will be held next year in Tokyo; and World Expo 2025 that Osaka and the surrounding region will host — are written large on Japan’s calendar as landmark events. In this context, there is a new generation of Japanese, one that is reliable and willing to carry forth the United Nations ideals, we can safely say.
I would also like to remind the General Assembly of the meeting to be held in Japan in April 2020. The fourteenth United Nations Congress on Crime Prevention and Criminal Justice, commonly known as the United Nations Crime Congress, will convene in Kyoto. The United Nations Office on Drugs and Crime holds the meeting once every five years. Fifty years will have passed since 1970, when Japan hosted the same meeting, which was the first United Nations Crime Congress to be held outside Europe. At the peak of cherry blossom season, Kyoto will be welcoming visiting experts in law enforcement.
My remarks make it clear that the value Japan seeks to uphold in its engagement with the world is education, for the country’s primary objective is to empower every single individual. To continue to do so has been and remains the very essence of what Japan can contribute to the rest of the world.
As for the gathering of law enforcement experts in Kyoto next spring, Japan has long sought to play a role in following up on thematic meetings. As early as 1962, with the expansion of knowledge in the area of crime prevention as its primary objective, Japan established in Tokyo the United Nations first specialized institute in that field, namely, the United Nations Asia and Far East Institute for the Prevention of Crime and the Treatment of Offenders. The Institute was founded by the late Norval Morris, a renowned criminologist, who was its first Director. By the end of September, it will have produced a large number of alumni, totalling more than 5,900 people, including 2,949 from Asia and 678 from Africa.
In March, Malala Yousafzai visited Tokyo. She looked me straight in the eye and said that as many as 100 million girls lack the skills they need to have a good command of modern technology, for they do not undergo a minimum education of 12 years. She said that if all girls completed secondary school, they could contribute up to $30 trillion to the global economy. I had invited Malala to Japan before the Osaka summit of the Group of 20 (G-20), over which I would preside in June, hoping to highlight policies that empower women and girls.
If women were able to demonstrate the potential they hold, the world would sparkle even more, but that is obvious, is it not? In Japan, where the labour-participation rate for women has seen a marked rise, we are witnessing that self-evident fact on a daily basis. I am delighted that we were able to include what Malala is advocating in both the G-20 Leaders’ Declaration and another outcome document in its annex. We pledged to promote inclusive quality education for all girls and women. Japan wishes to run at all times at the very front of the pack with respect to such efforts.
Now, let me share an example from Tanzania. Around the time I was turning 30 years old, there was a Tanzanian marathon runner, Juma Ikangaa, who was often a front-runner in the Tokyo Marathon. After he returned to Tanzania, Mr. Ikangaa, who considers Japan to be his second home, became a goodwill public-relations ambassador for Japan through the local office of the Japan International Cooperation Agency. Also assigned to that office was an energetic Japanese national, Miwa Ito.
Ms. Ito and Mr. Ikingaa combined forces. She obtained sponsorship funding from 13 Japanese companies, and he searched for girls who could become future Olympians. Their efforts culminated in Tanzania’s first-ever women’s track meet, which was held in November 2017. A thousand elementary and junior high school-level girls living nearby were invited as spectators. However, they were not only there as onlookers; at the event educational materials on avoiding teenage pregnancy were distributed so that the girls could read them.
In Arusha, Tanzania, an area that the Maasai and others call home, where the high peak of Mount Kilimanjaro can be seen in the east and north-east, the Sakura All-Girls Secondary School opened in January 2016 through the efforts of a group of Japanese people. The school is entirely residential, in order to provide its students with absolute security and safety. The number of students has grown from 24 at the beginning to 162 this past spring. The Japanese Government supports the school financially, but it is run by non-governmental organizations, both Japanese and local. The school teaches science, technology, engineering and mathematics, as well as how to avoid unwanted pregnancies.
In Cambodia, a Japanese entrepreneur has been working to improve education there — a project that is entirely his own brainchild. His initiative is to send Japanese teachers — seasoned veterans in math and science — to Cambodia, where they coach young men and women who are on track to become teachers. The initiative is called Teachers Without Borders. I find it very heart-warming to see people in Japan’s private sector devoting themselves voluntarily in this way to the education of young people, especially girls in Tanzania and Cambodia, purely on their own initiative, without seeking external validation.
Over the next three years, the Government of Japan will provide enriched education to a minimum of 9 million children and young people in sub-Saharan African and Asian nations. We plan to expand e-learning for primary school children in Sri Lanka, as well as Internet-based mathematics and science education in Rwanda. I must say, however, that these endeavours have largely been inspired by the efforts undertaken by individuals in the private sector.
This is my seventh consecutive year to deliver a statement in the general debate at the General Assembly. Over these years, I have consistently emphasized the importance of empowering women and girls and the value of making health care universally available. This year, too, I have addressed these two issues at separate meetings on the sidelines. At the same time, I wish to emphasize that the essence of Japan’s international engagement lies in the fact that we earnestly value education, as evidenced in Japan’s aforementioned contributions. Japan aspires to be a foster Power, that is, one that fosters human capacity.
As I near the end of my remarks, I will briefly address three points.
First, with regard to North Korea, Japan supports the approach President Trump has taken, which has allowed the two leaders to talk candidly with each other and try to work out the issues at hand, while looking ahead to a bright future. Such an approach has changed the dynamics with respect to North Korea. I myself am determined to meet Chairman Kim Jong-un face to face, without any conditions. Japan’s steadfast objective is to normalize relations with North Korea by comprehensively resolving the outstanding issues of concern with the country, including abductions, nuclear and missile issues, and settling the unfortunate past.
Secondly, Japan shares the concerns regarding the situation in the Middle East. The attack on Saudi Arabia’s crude-oil facilities was a contemptible crime that holds the international economic order hostage. I consider precious the pronouncement made to me directly by Supreme Leader Khamenei of Iran that he issued as a fatwa three repudiations regarding nuclear weapons, namely, not to possess, produce or use them, and has ensured the thorough implementation of that fatwa. This morning, too, I held a summit meeting with President Rouhani, our ninth in total. My own unchanging role is to call on Iran to take actions as a major Power that are grounded in the wisdom derived from its rich history.
Thirdly and finally, Japan will make use of multilateral frameworks and globalism to, inter alia, reduce disparities. On the heels of the Trans-Pacific Partnership and the Japan-European Union Economic Partnership Agreement, the Regional Comprehensive Economic Partnership is now poised to reach agreement, with Japan’s contribution serving as its impetus. The world will become more connected, leading to more people being lifted from poverty.
In recent years, I have presided over summits of the Group of Seven and the G-20, and I have led the Tokyo International Conference on African Development (TICAD) three times, demonstrating repeatedly that multilateral frameworks do indeed play a levelling role. As a result, the terms “quality infrastructure” and “a free and open Indo-Pacific” have entered the lexicon of the international community, of which I would like the Assembly to take note.
The seventh TICAD, held earlier this year, was reborn as the New TICAD, because the words used to talk about Africa should from now on, by all means, tell a story of investment and growth. In fact, the business forum held at the same time as TICAD was jam-packed with businessmen and women from Africa and Japan and electric with eager enthusiasm. I also left the forum with a sense that new investment proposals and new projects were quickly materializing.
Changes in Africa encourage us. The world does indeed change. We are able to change it through the efforts that we make. And that confidence will be reaffirmed right here in this great Hall. With that, I conclude my statement.
